Exhibit 10.1

 

Execution Version

 

FORBEARANCE AGREEMENT AND THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED
 REVOLVING CREDIT AND SECURITY AGREEMENT

 

This Forbearance Agreement and Third Amendment to Second Amended and Restated
Revolving Credit and Security Agreement (this “Agreement”) is entered into as of
February 28, 2019, by and among Emerge Energy Services LP, a Delaware limited
partnership, Emerge Energy Services Operating LLC, a Delaware limited liability
company (“Emerge”), Superior Silica Sands LLC, a Texas limited liability company
(“SSS” and together with Emerge and each Person joined hereto as a borrower from
time to time, collectively, the “Borrowers,” and each individually a
“Borrower”), the Lenders party hereto, and PNC Bank, National Association
(“PNC”), as administrative agent for the Lenders and collateral agent for the
Secured Parties (in such capacities, the “Agent”).

 

RECITALS

 

A.            The Borrowers, the other Credit Parties, Agent and Lenders are
parties to that certain Second Amended and Restated Revolving Credit and
Security Agreement, dated as of January 5, 2018, as amended by the Forbearance
Agreement and First Amendment to Second Amended and Restated Revolving Credit
and Security Agreement dated as of December 31, 2018 and as amended by the
Forbearance Agreement and Second Amendment to Second Amended and Restated
Revolving Credit and Security Agreement dated as of January 31, 2019 (as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “First Lien Credit Agreement”), pursuant to which, among other things, the
Lenders agreed, subject to the terms and conditions set forth in the First Lien
Credit Agreement, to make certain loans and other financial accommodations to
Borrower.  Capitalized terms used herein shall, unless otherwise indicated, have
the respective meanings set forth in the First Lien Credit Agreement.

 

B.            The Borrower and the other Credit Parties are party to the Second
Lien Note Purchase Agreement dated as of January 5, 2018, as amended by the
Forbearance Agreement and First Amendment to Second Lien Note Purchase Agreement
and as amended by the Forbearance Agreement and Second Amendment to Second Lien
Note Purchase Agreement, dated as of January 31, 2019, among the Borrower, the
Credit Parties, HPS Investment Partners, LLC, as notes agent (in such capacity,
the “Second Lien Agent”) and the noteholders party thereto (the “Second Lien
Noteholders”) (as may be further amended, restated, supplemented, refinanced or
otherwise modified from time to time, the “Second Lien Note Purchase
Agreement”).

 

C.            As of the date hereof, the Defaults and Events of Default
identified on Exhibit A hereto (collectively “Specified Defaults”) have occurred
or are expected to occur prior to the expiration of the Third Forbearance Period
(as hereinafter defined).

 

D.            The Borrowers have requested that during the Third Forbearance
Period, Agent and the Required Lenders (the Agent and the Lenders in all their
capacities under the First Lien Credit Agreement are sometimes referred to
herein individually as a “Lender Party,” and collectively as the “Lender
Parties”) agree (a) to forbear from exercising certain of their default-related
rights and remedies against Borrowers and the other Credit Parties with respect
to the Specified Defaults, (b) that the Lenders, subject to the terms and
conditions of the First Lien Credit Agreement (without giving effect to the
existence of the Specified Defaults during the Third

 

--------------------------------------------------------------------------------



 

Forbearance Period) continue to make Revolving Advances to the Borrowers and
(c) that the Issuer continue to issue Letters of Credit to the Borrowers,
notwithstanding the existence of the Specified Defaults and subject to the terms
and conditions set forth herein.

 

E.            Subject to the terms and conditions set forth herein, (i) the
Lender Parties have agreed to (a) forbear from exercising certain of their
default-related rights and remedies against the Borrowers and the other Credit
Parties with respect to the Specified Defaults, (b) amend the First Lien Credit
Agreement in certain respects as set forth below and (c) subject to the terms
and conditions of the First Lien Credit Agreement (without giving effect to the
existence of the Specified Defaults during the Third Forbearance Period)
continue making Revolving Advances and continue to issue Letters of Credit to
the Borrowers.

 

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1.        Confirmation by Borrowers of Obligations and Specified
Defaults

 

(a)             Each Credit Party acknowledges and agrees that as of the Third
Forbearance Effective Date, (i) the aggregate principal balance of the
outstanding Letter of Credit Obligations under the First Lien Credit Agreement
is $11,210,000 and (ii) the aggregate principal balance of the outstanding
Revolving Advances under the First Lien Credit Agreement is $36,050,000.  The
foregoing amount does not include interest, fees, expenses and other amounts
that are chargeable or otherwise reimbursable under the First Lien Credit
Agreement and the Other Documents.

 

(b)           Each Credit Party acknowledges and agrees that (i) each of the
Specified Defaults constitutes a material Event of Default that is expected to
occur during the Third Forbearance Period (and that for the purposes of this
Agreement, an Event of Default shall be deemed to have occurred with respect to
the Specified Defaults), (ii) none of the Specified Defaults will be cured
during the Third Forbearance Period, and (iii) except for the Specified
Defaults, no other Events of Default have occurred and are continuing as of the
date hereof, or are expected to occur during the Third Forbearance Period, as
the case may be.  Prior to the effectiveness of this Agreement, the occurrence
of each Specified Default: (i) relieves the Lender Parties from any obligation
to extend any Advances or issue Letters of Credit under the Credit Agreement or
other Credit Documents and (ii) permits the Lender Parties to, among other
things, (A) suspend or terminate the Commitment to provide Advances and issue
Letters of Credit under any or all of the Credit Agreement and the other Credit
Documents, (B) terminate Borrower’s ability to obtain or maintain LIBOR Rate
Loans, (C) accelerate all or any portion of the Obligations, (D) charge the
Default Rate pursuant to Section 3.1 of the First Lien Credit Agreement with
respect to any and all of the Obligations effective from and after the date
hereof, (E) subject to the ABL/Term Intercreditor Agreement (solely to the
extent applicable thereunder), commence any legal or other action to collect any
or all of the Obligations from any Borrower, any other Credit Party and/or any
Collateral, (F) subject to the ABL/Term Intercreditor Agreement, foreclose or
otherwise realize on any or all of the Collateral and/or appropriate, set-off
and apply to the payment of any or all of the Obligations, any or all of the
Collateral, and/or (G) subject to the ABL/Term Intercreditor Agreement (solely
to the extent applicable thereunder), take any other enforcement

 

2

--------------------------------------------------------------------------------



 

action or otherwise exercise any or all rights and remedies provided for by any
or all of the First Lien Credit Agreement, the Other Documents or applicable
Law.

 

SECTION 2.        Amendments to First Lien Credit Agreement.

 

(a)           Effective as of the Third Forbearance Effective Date (as
hereinafter defined), Section 1.2 of the First Lien Credit Agreement is hereby
amended by adding the following definitions to such Section, in alphabetical
order:

 

“Forbearance Agreement and Third Amendment” shall mean the Forbearance Agreement
and Third Amendment to Second Amended and Restated Revolving Credit and Security
Agreement dated as of February 28, 2019 among the Borrowers, the other Credit
Parties party thereto, the Lenders party thereto and the Agent.

 

“Third Forbearance Effective Date” shall have the meaning set forth in the
Forbearance Agreement and Third Amendment.

 

“Third Forbearance Period” shall have the meaning set forth in the Forbearance
Agreement and Third Amendment.

 

(b)           Effective as of the Third Forbearance Effective Date,
Section 2.1(ii)(b)(iii) of the First Lien Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(iii)        with respect to Sand Reserves, the lesser of (A) the Sand Reserve
Advance Rate, subject to the provisions of this Section 2.1, multiplied by the
Sand Reserve Value and (B)(x) during the period commencing February 28, 2019 and
ending June 30, 2019, forty-five percent (45%) of the Maximum Revolving Advance
Amount and (y) during the period commencing July 1, 2019 and ending on the
Maturity Date, thirty-five percent (35%) of the Maximum Revolving Advance
Amount; minus”.

 

(c)           Effective as of the Third Forbearance Effective Date,
Section 6.5(c)(ii) of the First Lien Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(ii) Notwithstanding Section 6.5(c)(i), at all times during the Third
Forbearance Period each of the Credit Parties shall, and shall cause each of
their respective Restricted Subsidiaries to, not make any Capital Expenditures,
other than (A) Capital Expenditures in respect of the Osburn Facility in an
aggregate amount for all such Capital Expenditures during the Third Forbearance
Period not to exceed $1,500,000, (B) any Capital Expenditures made to restore,
replace, or rebuild property, plant or Equipment of the Credit Parties that in
each case is both material to and necessary for the continuing operations of the
Credit Parties’ business, as a result of any casualty or damage to such Credit
Party’s property, plant or Equipment and (C) additional Capital Expenditures
with the prior approval of the CRO (as defined in the Forbearance Agreement and
Second Amendment) pursuant to a disbursements plan to be mutually agreed with
the Agent.”

 

SECTION 3.        Forbearance; Forbearance Default Rights and Remedies.

 

(a)           In reliance upon the representations and warranties and covenants
of the Credit Parties contained in this Agreement, and subject to the terms and
conditions of this Agreement and any documents or instruments executed in
connection herewith, effective as of the

 

3

--------------------------------------------------------------------------------



 

Third Forbearance Effective Date, each of the Lender Parties agrees that until
the expiration or termination of the Third Forbearance Period, it will (subject
to clause (b) below) temporarily forbear from exercising its default-related
rights and remedies against Borrower or any other Credit Party (or any of their
respective assets or properties) solely with respect to the Specified Defaults
(the “Forbearance”).  As used herein, the term “Third Forbearance Period” shall
mean the period beginning on the Third Forbearance Effective Date and ending
immediately and automatically upon the earlier to occur of (the occurrence of
clause (i) or (ii), a “Termination Event”): (i) the occurrence of any
Forbearance Default (as hereinafter defined) and (ii) March 28, 2019.  As used
herein, the term “Forbearance Default” shall mean (A) the occurrence of any
Event of Default other than the Specified Defaults, (B) the failure of the
Borrowers or any other Credit Party to comply timely in all material respects
with any term, condition, or covenant set forth in this Agreement, (C) the
failure of any representation or warranty made by the Borrower or any other
Credit Party under or in connection with this Agreement to be true and complete
in all material respects as of the date when made or any other material breach
of any such representation or warranty, or (D) any Credit Party repudiates or
asserts a defense in writing to any obligations or liability under the First
Lien Credit Agreement or any Other Document.  The Borrowers shall provide notice
to the Agent and the Lender Parties, as soon as possible but in any event within
one (1) Business Day of the occurrence of any Forbearance Default, which notice
shall state that such event occurred and set forth, in reasonable detail, the
facts and circumstances that gave rise to such event.

 

(b)           Notwithstanding anything to the contrary herein, from (and
including) the Third Forbearance Effective Date and at all times during the
continuance of any of the Specified Defaults, the Obligations shall bear
interest at the Default Rate in accordance with Section 3.1 of the First Lien
Credit Agreement; provided, however, that each of the Lender Parties agrees,
subject to the terms and conditions of the First Lien Credit Agreement (without
giving effect to the existence of the Specified Defaults during the Third
Forbearance Period), not to elect to suspend the Borrower’s ability to incur
LIBOR Rate Loans and that the Borrowing Agent may continue to elect LIBOR Rate
Loans pursuant to a notice of borrowing or notice of conversion.

 

(c)           The Forbearance is limited in nature and nothing contained herein
is intended, or shall be deemed or construed (i) to constitute a waiver of any
of the Specified Defaults or any future Defaults or Events of Default or
compliance with any term or provision of the First Lien Credit Agreement or the
Other Documents or applicable law, except to the extent expressly provided for
herein, or (ii) to establish a custom or course of dealing between the Credit
Parties, on the one hand, and the Agent or any Lender, on the other hand. 
Nothing contained in this Agreement shall be deemed to obligate the Agent or any
Lender to enter into any other forbearance agreements or to waive any Defaults
or Events of Default, except to the extent expressly provided for herein.

 

(d)           Upon the occurrence of a Termination Event, the agreement of the
Lender Parties hereunder to forbear from exercising their respective
default-related rights and remedies shall immediately terminate without the
requirement of any demand, presentment, protest, or notice of any kind, all of
which the Borrowers and the other Credit Parties each waives.  The Borrowers and
the other Credit Parties each agree that, subject to the terms and conditions of
the ABL/Term Intercreditor Agreement, the Agent and each Lender may at any time
thereafter in their respective sole and absolute discretion proceed to exercise
and enforce any and all of their respective rights and remedies under any or all
of the First Lien Credit Agreement, any Other

 

4

--------------------------------------------------------------------------------



 

Document and/or applicable law, including, without limitation, their respective
rights and remedies with respect to the Specified Defaults.  Without limiting
the generality of the foregoing, upon the occurrence of a Termination Event, the
Lender Parties may, in their sole discretion and without the requirement of any
demand, presentment, protest, or notice of any kind, (i) suspend or terminate
the Commitments to provide Advances under any or all of the Credit Agreement and
other Credit Documents (ii) subject to the ABL/Term Intercreditor Agreement
(solely to the extent applicable), commence any legal or other action to collect
any or all of the Obligations from the Borrowers, any other Credit Party and/or
any Collateral, (iii) subject to the ABL/Term Intercreditor Agreement, foreclose
or otherwise realize on any or all of the Collateral, and/or appropriate, setoff
or apply to the payment of any or all of the Obligations, any or all of the
Collateral, and (iv) subject to the ABL/Term Intercreditor Agreement (solely to
the extent applicable), take any other enforcement action or otherwise exercise
any or all rights and remedies provided for by any or all of the First Lien
Credit Agreement, any Other Documents and/or applicable law, all of which rights
and remedies are fully reserved by the Lender Parties. In furtherance of the
foregoing, and notwithstanding the occurrence of the Third Forbearance Effective
Date, each of the Credit Parties acknowledges and confirms that, subject to the
Forbearance, all rights and remedies of the Agent and the Lenders under the
First Lien Credit Agreement and the Other Documents and applicable law with
respect to the Borrowers or any other Credit Party shall continue to be
available to the Agent and the Lenders.  For the avoidance of doubt, the Credit
Parties acknowledge and confirm that the agreement of the Agent and the Lenders
temporarily to forbear shall not apply to nor preclude any remedy available to
the Agent or the Lenders in connection with any proceeding commenced under any
bankruptcy or insolvency law, including, without limitation, to any relief in
respect of adequate protection or relief from any stay imposed under such law.

 

(e)           Each of the parties hereto hereby agrees that the running of all
statutes of limitation and the doctrine of laches applicable to all claims or
causes of action that the Agent or any Lender may be entitled to take or bring
in order to enforce its rights and remedies against any Credit Party are, to the
fullest extent permitted by law, tolled and suspended during the Third
Forbearance Period.

 

(f)            The Credit Parties understand and accept the temporary nature of
the forbearance provided hereby and that the Agent and the Lender Parties have
given no assurances that they will extend such forbearance or provide waivers or
amendments to the First Lien Credit Agreement or any Other Document.

 

(g)           Any agreement by the Lender Parties to extend the Third
Forbearance Period, if any, must be set forth in writing and signed by a duly
authorized signatory of each of the Agent and the Required Lenders.

 

SECTION 4.        Supplemental Terms, Conditions and Covenants During the Third
Forbearance Period

 

(a)           During the Third Forbearance Period, the Credit Parties shall
provide to the Agent for itself and on behalf of the Lenders, (i) no later than
5:00 p.m. Friday of each week, commencing March 1, 2019, an updated 13-week cash
flow statement for the Credit Parties and (ii) copies of such other documents or
information as reasonably requested by the Agent or the Lender Parties.

 

5

--------------------------------------------------------------------------------



 

(b)           During the Third Forbearance Period, at the request of any Lender
Party on not more than a weekly basis, management of the Credit Parties shall
conduct a telephonic meeting to be attended by the respective representatives of
the Credit Parties and the Lender Parties, during which meeting the Credit
Parties shall provide information relating to the Credit Parties as reasonably
requested by any Lender Party including, without limitation, information and
updates with respect to their business, the negotiations among the Credit
Parties and the parties to their various logistics agreements, plant overhead
and corporate selling, general and administrative expense rationalization, daily
production volume reports related to the dry and wet plant operations at the
Osburn Facility (as well as effective COGS analysis related to the overall plant
operations at the Osburn Facility), an updated 13-week cash flow statement with
variance analysis to the previously provided 13-week cash flow statement, key
upcoming receipts and disbursements, the amount of anticipated drawings under
the First Lien Credit Agreement, and an update with respect to any discussions
relating to any strategic alternatives.

 

(c)           During the Third Forbearance Period, and following the termination
of the Third Forbearance Period so long as any Default or Event of Default has
occurred and is continuing, each Credit Party shall comply with all limitations,
restrictions or prohibitions that would otherwise be effective or applicable
under the First Lien Credit Agreement or any Other Document during the
continuance of any Default or Event of Default, including, without limitation,
the prohibitions against the making of Dispositions pursuant to
Section 7.1(b)(xv) and (xvi) of the First Lien Credit Agreement, the
consummation of any Permitted Acquisition or the making of any Restricted
Payments pursuant to Section 7.5(a) or (b) of the First Lien Credit Agreement;
provided, however, that the Borrowers shall, subject to the terms and conditions
of the First Lien Credit Agreement (without giving effect to the existence of
the Specified Defaults during the Third Forbearance Period), continue to be able
to request the making of Revolving Advances and the issuance of Letters of
Credit. The Lender Parties further agree that during the Third Forbearance
Period, (i) a Dominion Period shall not commence, (ii) neither the Specified
Defaults nor Excess Availability will trigger a Dominion Event, (iii) the Agent
will not deliver an Activation Notice in connection with any Deposit Account
Control Agreement and (iv) the Agent will not deliver any written notice
contemplated by that certain Second Amended and Restated Pledge of Ownership
Interests, dated as of January 8, 2018 among the Borrower, the Parent Guarantor
and the Agent (as amended, modified, or supplemented).

 

(d)           During the Third Forbearance Period, the Credit Parties shall in
good faith use their commercially reasonable efforts to diligently negotiate
certain amendments and modifications to the material agreements to which the
Credit Parties are a party, including, without limitation, their railcar leases,
fixed logistics agreements and similar agreements, in order to improve the
financial condition of the Credit Parties and their Restricted Subsidiaries.

 

(e)           To the extent the Credit Parties receive notice of any filing of
liens of record, delivery of notices of default or reservation of rights letters
or commencement of litigation, Credit Parties shall deliver Agent copies of
same.

 

SECTION 5.        Effectiveness.  This Agreement will be effective as of the
date when the following conditions have been satisfied (such date, the “Third
Forbearance Effective Date”):

 

(a)           Agreement.  The Agent shall have received counterparts of this
Agreement executed by each of the Credit Parties and the Lenders constituting
the Required Lenders;

 

6

--------------------------------------------------------------------------------



 

(b)           Fees and Expenses.  All fees and expenses due under the First Lien
Credit Agreement and the Other Documents in connection therewith and this
Agreement (including, without limitation, fees and expenses of legal counsel)
shall have been paid by the Borrowers (in the case of expenses, to the extent
invoiced on or prior to the date of this Agreement);

 

(c)           Representations and Warranties.  The representations and
warranties set forth in Section 7 below shall be true and correct in all
material respects as of such date;

 

(d)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing, other than the Specified Defaults.

 

SECTION 6.        General Release; Indemnity.

 

(a)           In consideration of, among other things, Agent’s and the Required
Lenders’ execution and delivery of this Agreement, each of the Borrowers and the
other Credit Parties, on behalf of itself and its agents, representatives,
officers, directors, advisors, employees, subsidiaries, affiliates, successors
and assigns (collectively, “Releasors”), hereby forever agrees and covenants not
to sue or prosecute against any Releasee (as hereinafter defined) and hereby
forever waives, releases and discharges, to the fullest extent permitted by law,
each Releasee from any and all claims (including, without limitation,
crossclaims, counterclaims, rights of set-off and recoupment), actions, causes
of action, suits, debts, accounts, interests, liens, promises, warranties,
damages and consequential damages, demands, agreements, bonds, bills,
specialties, covenants, controversies, variances, trespasses, judgments,
executions, costs, expenses or claims whatsoever, that such Releasor now has or
hereafter may have, of whatsoever nature and kind, whether known or unknown,
whether now existing or hereafter arising, whether arising at law or in equity
(collectively, the “Claims”), against any or all of the Lender Parties in any
capacity and their respective affiliates, subsidiaries, shareholders and
“controlling persons” (within the meaning of the federal securities laws), and
their respective successors and assigns and each and all of the officers,
directors, employees, agents, attorneys, advisors and other representatives of
each of the foregoing (collectively, the “Releasees”), based in whole or in part
on facts, whether or not now known, existing on or before the Third Forbearance
Effective Date, that relate to, arise out of or otherwise are in connection
with: (i) any or all of the First Lien Credit Agreement, this Agreement, the
Other Documents or transactions contemplated thereby or any actions or omissions
in connection therewith, or (ii) any aspect of the dealings or relationships
between or among the Borrowers and the other Credit Parties, on the one hand,
and any or all of the Lender Parties, on the other hand, relating to any or all
of the documents, transactions, actions or omissions referenced in clause
(i) hereof.  In entering into this Agreement, the Borrowers and each other
Credit Party consulted with, and have been represented by, legal counsel and
expressly disclaim any reliance on any representations, acts or omissions by any
of the Releasees and hereby agree and acknowledge that the validity and
effectiveness of the releases set forth above do not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity thereof.  The provisions of this Section shall survive the termination
of this Agreement, the First Lien Credit Agreement, the Other Documents and
payment in full of the Obligations.

 

(b)           The Borrowers and the other Credit Parties each hereby agree that
it shall, jointly and severally, indemnify and hold the Releasees harmless with
respect to any and all liabilities, obligations, losses, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by the Releasees, or any of them, whether direct, indirect

 

7

--------------------------------------------------------------------------------



 

or consequential, as a result of or arising from or relating to any proceeding
by or on behalf of any Person, including, without limitation, the respective
officers, directors, agents, trustees, creditors, partners or shareholders of
the Borrowers, any other Credit Party, or any of their respective Subsidiaries,
whether threatened or initiated, in respect of any claim for legal or equitable
remedy under any statue, regulation or common law principle arising from or in
connection with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of the First Lien Credit Agreement, the Other
Documents, this Agreement or any other document executed and/or delivered in
connection herewith or therewith; provided, that neither Borrower nor any other
Credit Party shall have any obligation to indemnify or hold harmless any
Releasee hereunder with respect to liabilities to the extent they result from
the gross negligence or willful misconduct of that Releasee as finally
determined by a court of competent jurisdiction.  The foregoing indemnity shall
survive the termination of this Agreement, the First Lien Credit Agreement, the
Other Documents and the payment in full of the Obligations.

 

SECTION 7.        Representations, Warranties And Covenants Of the Borrowers and
Other Credit Parties. To induce Agent and the other Lender Parties to execute
and deliver this Agreement, each of the Borrowers and the other Credit Parties
represents, warrants and covenants that:

 

(a)           The execution, delivery and performance by each of the Borrowers
and the other Credit Parties of this Agreement and all documents and instruments
delivered in connection herewith have been duly authorized by such Credit
Parties, this Agreement has been duly executed and delivered by each of
Borrowers and the other Credit Parties, and this Agreement and all documents and
instruments delivered in connection herewith are legal, valid and binding
obligations of such Credit Parties enforceable against such parties in
accordance with their respective terms, except as the enforcement thereof may be
subject to (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and (ii) general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law);

 

(b)           Except with respect to the Specified Defaults, each of the
representations and warranties contained in the First Lien Credit Agreement and
the Other Documents is true and correct in all material respects on and as of
the date hereof as if made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date, and each of the agreements and
covenants in the First Lien Credit Agreement and the Other Documents is hereby
reaffirmed with the same force and effect as if each were separately stated
herein and made as of the date hereof;

 

(c)           Neither the execution, delivery and performance of this Agreement
and all documents and instruments delivered in connection herewith nor the
consummation of the transactions contemplated hereby or thereby does or shall
contravene, result in a breach of, or violate (i) any provision of any Credit
Party’s Organizational Documents, (ii) any Applicable Law, or (iii) any Material
Contract; and

 

(d)           As of the date hereof, except for the Specified Defaults, no
Default or Event of Default has occurred or is continuing under this Agreement,
the First Lien Credit Agreement or any Other Document.

 

8

--------------------------------------------------------------------------------



 

SECTION 8.        Ratification of Liability.  Borrowers and the other Credit
Parties, as debtors, grantors, pledgors, guarantors, assignors, or in other
similar capacities in which such parties grant liens or security interests in
their properties or otherwise act as accommodation parties or guarantors, as the
case may be, under the First Lien Credit Agreement and the Other Documents,
hereby ratify and reaffirm all of their payment and performance obligations and
obligations to indemnify, contingent or otherwise, under each of such First Lien
Credit Agreement and Other Documents to which it is a party, and ratify and
reaffirm their grants of liens on or security interests in their properties
pursuant to such First Lien Credit Agreement and Other Documents to which they
are a party, respectively, as security for the Obligations under or with respect
to the First Lien Credit Agreement, and confirms and agrees that such liens and
security interests hereafter secure all of the Obligations, including, without
limitation, all additional Obligations hereafter arising or incurred pursuant to
or in connection with this Agreement, the First Lien Credit Agreement or any
Other Document.

 

SECTION 9.        Reference To And Effect Upon The First Lien Credit Agreement.

 

(a)           Except as specifically amended hereby, all terms, conditions,
covenants, representations and warranties contained in the First Lien Credit
Agreement and Other Documents, and all rights of the Lender Parties and all of
the Obligations, shall remain in full force and effect.  The Borrowers and the
other Credit Parties hereby confirm that the First Lien Credit Agreement and the
Other Documents are in full force and effect and that neither Borrower nor any
other Credit Party has any right of setoff, recoupment or other offset or any
defense, claim or counterclaim with respect to any of the Obligations, the First
Lien Credit Agreement or any Other Document.

 

(b)           Except as expressly set forth herein, the execution, delivery and
effectiveness of this Agreement shall not directly or indirectly (i) constitute
a consent or waiver of any past, present or future violations of any provisions
of the First Lien Credit Agreement or any Other Documents nor constitute a
novation of any of the Obligations under the First Lien Credit Agreement or
Other Documents, (ii) amend, modify or operate as a waiver of any provision of
the First Lien Credit Agreement or any Other Documents or any right, power or
remedy of any Lender Party, or (iii) constitute a course of dealing or other
basis for altering any Obligations or any other contract or instrument.  Except
as expressly set forth herein, each Lender Party reserves all of its rights,
powers, and remedies under the First Lien Credit Agreement, the Other Documents
and applicable law.  All of the provisions of the First Lien Credit Agreement
and the Other Documents, including, without limitation, the time of the essence
provisions, are hereby reiterated, and if ever waived, are hereby reinstated.

 

(c)           From and after the Third Forbearance Effective Date, (i) the term
“Agreement” in the First Lien Credit Agreement, and all references to the First
Lien Credit Agreement in any Other Document, shall mean the First Lien Credit
Agreement, as amended by this Agreement, and (ii) the term “Other Documents” in
the First Lien Credit Agreement and the Other Documents shall include, without
limitation, this Agreement and any agreements, instruments and other documents
executed and/or delivered in connection herewith.

 

(d)           Borrower and the Credit Parties acknowledge and agree that the
Lender Parties’ agreement to forbear from exercising certain of their
default-related rights and remedies with respect to the Specified Defaults
during the Third Forbearance Period does not in any manner

 

9

--------------------------------------------------------------------------------



 

whatsoever limit any Lender Party’s right to insist upon strict compliance by
Borrower and the other Credit Parties with the First Lien Credit Agreement, this
Agreement or any Other Document during the Third Forbearance Period, except as
expressly set forth herein.

 

SECTION 10.        Governing Law; Consent to Jurisdiction and Venue.  THE LAWS
OF THE STATE OF NEW YORK SHALL GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION
WITH OR RELATING TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ITS
VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND ENFORCEMENT (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF
THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST).  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL
BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER AND EACH OTHER CREDIT PARTY HEREBY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL LIMIT THE
RIGHT OF AGENT TO COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE COURTS OF ANY
OTHER JURISDICTION TO THE EXTENT AGENT DETERMINES THAT SUCH ACTION IS NECESSARY
OR APPROPRIATE TO EXERCISE ITS RIGHTS OR REMEDIES UNDER THE FIRST LIEN CREDIT
AGREEMENT OR ANY OTHER DOCUMENT.  EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVE ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO
THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.  EACH
CREDIT PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL LEGAL
PROCESS, SUMMONS, NOTICES AND OTHER DOCUMENTS AND OTHER SERVICE OF PROCESS OF
ANY KIND AND CONSENTS TO SUCH SERVICE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT
IN THE UNITED STATES OF AMERICA WITH RESPECT TO OR OTHERWISE ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT BY ANY MEANS PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, INCLUDING BY THE MAILING THEREOF (BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID) TO THE ADDRESS OF THE BORROWER SPECIFIED IN THE
FIRST LIEN CREDIT AGREEMENT (AND SHALL BE EFFECTIVE WHEN SUCH MAILING SHALL BE
EFFECTIVE, AS PROVIDED THEREIN).  EACH CREDIT PARTY AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING CONTAINED IN THIS SECTION 10 SHALL AFFECT THE RIGHT OF AGENT OR
ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW OR COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY CREDIT PARTY IN ANY OTHER JURISDICTION.

 

SECTION 11.        Construction  This Agreement and all other agreements and
documents executed and/or delivered in connection herewith have been prepared
through the joint

 

10

--------------------------------------------------------------------------------



 

efforts of all of the parties hereto.  Neither the provisions of this Agreement
or any such other agreements and documents nor any alleged ambiguity therein
shall be interpreted or resolved against any party on the ground that such party
or its counsel drafted this Agreement or such other agreements and documents, or
based on any other rule of strict construction.  Each of the parties hereto
represents and declares that such party has carefully read this Agreement and
all other agreements and documents executed in connection therewith, and that
such party knows the contents thereof and signs the same freely and
voluntarily.  The parties hereto acknowledge that they have been represented by
legal counsel of their own choosing in negotiations for and preparation of this
Agreement and all other agreements and documents executed in connection herewith
and that each of them has read the same and had their contents fully explained
by such counsel and is fully aware of their contents and legal effect.  If any
matter is left to the decision, right, requirement, request, determination,
judgment, opinion, approval, consent, waiver, satisfaction, acceptance,
agreement, option or discretion of one or more Lender Parties or their
respective employees, counsel, or agents in the First Lien Credit Agreement or
any Other Documents, such action shall be deemed to be exercisable by such
Lender Parties or such other Person in its sole and absolute discretion and
according to standards established in its sole and absolute discretion.  Without
limiting the generality of the foregoing, “option” and “discretion” shall be
implied by the use of the words “if” and “may.”

 

SECTION 12.        Counterparts.  This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.  Any party hereto may execute
and deliver a counterpart of this Agreement by delivering by facsimile or other
electronic transmission a signature page of this Agreement signed by such party,
and any such facsimile or other electronic signature shall be treated in all
respects as having the same effect as an original signature.  Any party
delivering by facsimile or other electronic transmission a counterpart executed
by it shall promptly thereafter also deliver a manually signed counterpart of
this Agreement; provided that the failure to deliver such manually signed
counterpart shall not affect the validity or effectiveness of this Agreement.

 

SECTION 13.        Severability.  The invalidity, illegality, or
unenforceability of any provision in or obligation under this Agreement in any
jurisdiction shall not affect or impair the validity, legality, or
enforceability of the remaining provisions or obligations under this Agreement
or of such provision or obligation in any other jurisdiction.  If feasible, any
such offending provision shall be deemed modified to be within the limits of
enforceability or validity; however, if the offending provision cannot be so
modified, it shall be stricken and all other provisions of this Agreement in all
other respects shall remain valid and enforceable.

 

SECTION 14.        Time of Essence.  Time is of the essence in the performance
of each of the obligations of Borrower and the other Credit Parties hereunder
and with respect to all conditions to be satisfied by such parties.

 

SECTION 15.        Further Assurances.  The Borrowers and each other Credit
Party agree to take all further actions and execute all further documents as
Agent may from time to time reasonably request to carry out the transactions
contemplated by this Agreement and all other agreements executed and delivered
in connection herewith.

 

11

--------------------------------------------------------------------------------



 

SECTION 16.        Section Headings.  Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute part
of this Agreement for any other purpose.

 

SECTION 17.        Notices.  All notices, requests, and demands to or upon the
respective parties hereto shall be given in accordance with the First Lien
Credit Agreement.

 

SECTION 18.        Waiver of Jury Trial Right And Other Matters.  BORROWERS AND
THE OTHER CREDIT PARTIES EACH HEREBY WAIVES (i) ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING
TO, THIS AGREEMENT, THE FIRST LIEN CREDIT AGREEMENT, THE OTHER DOCUMENTS AND ANY
OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY, WHICH WAIVER APPLIES TO ANY
ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE;
(ii) PRESENTMENT, DEMAND AND PROTEST, AND NOTICE OF PRESENTMENT, PROTEST,
DEFAULT, NONPAYMENT, MATURITY, RELEASE WITH RESPECT TO ALL OR ANY PART OF THE
OBLIGATIONS; AND (iii) NOTICE OF ACCEPTANCE HEREOF, AND BORROWERS AND THE OTHER
CREDIT PARTIES EACH ACKNOWLEDGES THAT THE FOREGOING WAIVERS ARE A MATERIAL
INDUCEMENT TO AGENT’S AND THE OTHER LENDER PARTIES’ ENTERING INTO THIS AGREEMENT
AND THAT SUCH PARTIES ARE RELYING UPON THE FOREGOING WAIVERS IN THEIR FUTURE
DEALINGS WITH BORROWERS AND THE OTHER CREDIT PARTIES.  BORROWERS AND THE OTHER
CREDIT PARTIES EACH WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE FOREGOING
WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

SECTION 19.        Assignments; No Third Party Beneficiaries.  This Agreement
shall be binding upon and inure to the benefit of the Borrowers, the other
Credit Parties, the Lender Parties and their respective successors and assigns;
provided, that neither Borrower nor any other Credit Party shall be entitled to
delegate any of its duties hereunder or to assign any of its rights or remedies
set forth in this Agreement without the prior written consent of Agent in its
sole discretion.

 

12

--------------------------------------------------------------------------------



 

SECTION 20.        Final Agreement.  This Agreement, the First Lien Credit
Agreement, the Other Documents, and the other written agreements, instruments,
and documents entered into in connection therewith set forth in full the terms
of agreement between the parties hereto and thereto with respect to the subject
matter thereof and are intended as the full, complete, and exclusive contracts
governing the relationship between such parties with respect to the subject
matter thereof, superseding all other discussions, promises, representations,
warranties, agreements, and understandings between the parties with respect
thereto.  Except as provided therein, no term of the First Lien Credit Agreement
or the Other Documents may be modified or amended, nor may any rights thereunder
be waived, except in a writing signed by the party against whom enforcement of
the modification, amendment, or waiver is sought.  Any waiver of any condition
in, or breach of, any of the foregoing in a particular instance shall not
operate as a waiver of other or subsequent conditions or breaches of the same or
a different kind.  Agent’s or any Lender’s exercise or failure to exercise any
rights or remedies under any of the foregoing in a particular instance shall not
operate as a waiver of its right to exercise the same or different rights and
remedies in any other instances.  There are no oral agreements among the parties
hereto.

 

[Signature pages to follow]

 

13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Forbearance Agreement and Third Amendment to Second
Amended and Restated Revolving Credit and Security Agreement has been executed
by the parties hereto as of the date first written above.

 

 

EMERGE ENERGY SERVICES OPERATING LLC

 

 

 

 

 

By:

/s/ Warren Bonham

 

 

Warren B. Bonham

 

 

Vice President

 

 

 

 

 

SUPERIOR SILICA SANDS LLC

 

 

 

 

 

By:

/s/ Warren Bonham

 

 

Warren B. Bonham

 

 

Vice President

 

 

 

 

 

EMERGE ENERGY SERVICES LP

 

 

 

 

 

By: EMERGE ENERGY SERVICES GP LLC, its general partner

 

 

 

By:

/s/ Warren Bonham

 

 

Warren B. Bonham

 

 

Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

solely in its capacities as administrative agent and collateral agent and not in
its individual capacity

 

 

 

By:

/s/ Brad Higgins

 

Name:

Brad Higgins

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO

FORBEARANCE AGREEMENT AND THIRD AMENDMENT

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

(Specified Defaults)

 

a.              Failure to comply with Section 4.19 of the First Lien Credit
Agreement as a result of the filing of financing statements for any trade
payables.

 

b.              Failure to comply with Section 5.8 of the First Lien Credit
Agreement.

 

c.               Failure to comply with Section 5.9 of the First Lien Credit
Agreement as a result of any pending or threatened litigation, arbitration,
actions or proceedings.

 

d.              Failure to comply with Section 5.12 of the First Lien Credit
Agreement as a result of the failure to maintain material licenses or permits.

 

e.               Failure to comply with Section 5.13 of the First Lien Credit
Agreement as a result of a material default under a Material Contract.

 

f.                Failure to comply with Section 5.18 of the First Lien Credit
Agreement as a result of a Lien that is not a Permitted Encumbrance.

 

g.               Failure to comply with Section 5.27 of the First Lien Credit
Agreement as a result of a failure to maintain good title to personal property
material to its business.

 

h.              Failure to comply with Section 5.29 of the First Lien Credit
Agreement as a result of a failure to maintain good, valid and marketable fee
title to all owned Real Property material to its business or that constitutes
Collateral, and as a result of a Default or Event of Default under a Real
Property agreement.

 

i.                  Failure to comply with Section 6.2(a) of the First Lien
Credit Agreement as a result of a failure to maintain material licenses.

 

j.                 Failure to comply with Section 6.5(a) of the First Lien
Credit Agreement for the fiscal quarters ending December 31, 2018.

 

k.              Failure to comply with Section 6.5(b) of the First Lien Credit
Agreement for the fiscal quarters ending December 31, 2018.

 

l.                  Failure to comply with Section 6.5(c) of the First Lien
Credit Agreement through February 28, 2019.

 

m.          Failure to comply with Section 6.5(d) of the First Lien Credit
Agreement.

 

n.              Failure to comply with Section 6.6(a)(i) of the First Lien
Credit Agreement as a result of a failure to discharge all Liens other than
Permitted Encumbrances.

 

--------------------------------------------------------------------------------



 

o.              Failure to comply with Section 6.6(a)(v) of the First Lien
Credit Agreement as a result of a failure to provide Mortgages within 90 days of
the acquisition of certain Real Property.

 

p.              Failure to comply with Section 6.7 of the First Lien Credit
Agreement as a result of a failure to pay, discharge or satisfy all obligations
and liabilities in respect of trade payables according to normal payment
practices.

 

q.              Failure to comply with Section 7.2 of the First Lien Credit
Agreement.

 

r.                 Failure to comply with Section 9.1 of the First Lien Credit
Agreement as a result of a failure to disclose a material claim or dispute by a
customer or obligor.

 

s.                Failure to comply with Section 9.4 of the First Lien Credit
Agreement as a result of a failure to disclose a claim, litigation or suit.

 

t.                 Failure to comply with Section 9.7 of the First Lien Credit
Agreement as a result of a failure to deliver financial statements not subject
to a “going concern” or like assumption, qualification or exception.

 

u.              Failure to comply with Section 9.12 of the First Lien Credit
Agreement as a result of a failure to disclose a lapse, termination, non-renewal
or non-extension of a material Consent.

 

v.              Failure to comply with Section 9.16 of the First Lien Credit
Agreement as a result of a failure to deliver a reserve report by October 31,
2018.

 

w.            Any Event of Default under Section 10.11 of the First Lien Credit
Agreement as a result of any “event of default” under the Specified Note.

 

x.              Any Event of Default under Section 10.11 of the First Lien
Credit Agreement as a result of any “event of default” under the Second Lien
Note Purchase Agreement.

 

y.              Failure to comply with Section 10.15 of the First Lien Credit
Agreement as a result of a lapse, termination, non-renewal or non-extension of a
material governmental license.

 

z.               Failure to deliver a notice of the occurrence of any Default
with respect to the foregoing sections a. through y. pursuant to
Section 9.5(a) of the First Lien Credit Agreement.

 

--------------------------------------------------------------------------------